

EXHIBIT 10.1

SETTLEMENT AGREEMENT AND
MUTUAL GENERAL RELEASE
THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (“Settlement Agreement”) is
made and entered into by and among Remark Media. Inc. (“Remark”), on the one
hand, and Bombo Sports & Entertainment, LLC (“bombo”) and Robert S. Potter
(“Potter”), on the other hand. Remark, bombo and Potter are referred to
collectively as the “Parties” and singularly as a “Party.”
RECITALS
WHEREAS, on November 4, 2014, Remark filed a Complaint styled Remark Media, Inc.
v. Bombo Sports & Entertainment, LLC and Robert S. Potter, United States
District Court, District of Nevada, Case No. 2:14-cv-01851 (the “Litigation”),
asserting claims for Breach of Contract, and Fraud and Seeking Monetary Damages,
Foreclosure on Collateral, Injunctive Relief, and Declaratory Judgment;
WHEREAS, in the Complaint, Remark sought, among other things, a declaration of
the rights, duties and obligations of the parties with respect to collateral
under February and April Loan Documents, compensatory and/or expectation
damages, consequential and/or incidental damages, general, special and punitive
damages, foreclosure upon assets described in a UCC

1

--------------------------------------------------------------------------------



Financing Statement, injunctive relief, interest, costs of suit and other and
further relief (all as described in the Complaint) (“Remark’s Prayer”);
WHEREAS, the Parties desire to avoid the costs of prosecuting and defending the
Litigation, including any additional claims that Remark could have asserted
against bombo and/or Potter and any claims that could have been asserted by
bombo and/or Potter against Remark (collectively the “Potential Claims”), and to
secure a full and complete settlement of the Litigation, Remark’s Prayer and the
Potential Claims (collectively the “Settled Claims”).
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties enter into this Settlement Agreement on the terms set forth
below.
TERMS OF AGREEMENT
1.    This Settlement Agreement is effective as of the last day of the
signatures by the Parties below (the “Effective Date”).
2.    Upon the exchange of this Settlement Agreement executed by all Parties,
each of the Parties, on its own behalf and, as applicable, on behalf of its
parent corporations, subsidiaries, affiliates, successors and assigns and each
of their respective past and present officers, directors, employees, individual
members, shareholders, partners, investors, agents, attorneys, servants,
lenders, and each of their respective spouses, representatives, beneficiaries,
heirs,

2

--------------------------------------------------------------------------------



licensees and assignees, and each of them, separately and collectively
(collectively the “Releasors”), hereby release each of the other Parties, and as
applicable, such other Party’s parent corporations, subsidiaries, affiliates,
successors and assigns and each of their respective past and present officers,
directors, employees, individual members, shareholders, partners, investors,
agents, attorneys, servants, lenders, and each of their respective spouses,
representatives, beneficiaries, heirs, licensees and assignees, and each of
them, separately and collectively (collectively the “Releasees”), from any and
all claims, liens, demands, causes of action, obligations, damages and
liabilities of any nature whatsoever, known or unknown, suspected or
unsuspected, that said individuals and entities ever had, now have or may claim
to have had against the Releasees concerning the substance of the Settled Claims
as they may have existed as of the Effective Date (the “Released Matters”). For
the avoidance of doubt, all agreements between any of the Remark Releasors and
Potter, including but not limited to the February and April Loan Documents, are
forever extinguished with no further obligation on the part of any Party thereto
(Remark will cooperate with Potter and bombo (who bear primary responsibility
for preparing the necessary documents) to cause any UCC or other similar filing
or recording against Potter and/or bombo to be withdrawn, extinguished or
otherwise inoperative as soon is reasonably practicable).

3

--------------------------------------------------------------------------------



4.     Within a reasonable time period of Remark’s counsel’s receipt of this
Settlement Agreement executed by bombo and Potter, Remark’s counsel will, with
cooperation from counsel for bombo and Potter, cause a Stipulation of Dismissal
with Prejudice to be submitted in the Litigation. The Parties agree to take any
and all actions necessary to effect such dismissal. The parties will make their
best efforts to have the stipulation filed as soon as is reasonably practicable.
If one Party is dissatisfied with the cooperation of the other Party, that Party
can file a motion for dismissal with prejudice based on this Settlement
Agreement and attach this Settlement Agreement as an exhibit to the motion to
dismiss.
5.     Insofar as the Released Matters are concerned, the Releasors expressly
waive and relinquish any right or benefit available to them in any capacity
under the provisions of section 1542 of the Civil Code of California, or any
other statute or legal principle with similar effect, which provides:




“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

4

--------------------------------------------------------------------------------



3.    Each Party will bear its own legal fees and costs incurred in the
Litigation, including such fees and costs as are necessary to consummate this
Settlement Agreement except as provided otherwise in the Agreement.
4.    This Settlement Agreement is governed by, and is to be interpreted
according to, the laws of the State of Nevada, without regard to any conflict of
laws. The venue for any dispute shall be the federal/state courts located in Las
Vegas, Nevada and the Parties submit to Nevada jurisdiction for such purposes.
In the case of a dispute, the prevailing party shall be awarded its reasonable
costs, including attorneys’ fees. The definition of a prevailing party will
depend on an evaluation of the dispute as a whole and the party most successful
in the action. The defending party is on an equal footing with the party
prosecuting claims, and the prosecuting party will not be considered the
prevailing party simply by obtaining a recovery of some sort. If the defending
party is the more successful party, the defending party will be the prevailing
party.
5.    Each Party represents and warrants that no other person or entity has or
has had any interest in the claims, demands, obligations, or causes of action
referred to in this Settlement Agreement, that it has the sole right, exclusive
authority, and capacity to execute this Settlement Agreement, and that it has
not sold, assigned, transferred, conveyed, or otherwise disposed of

5

--------------------------------------------------------------------------------



any claim or demand, or any portion of or interest in any claim or demand,
relating to any matter covered hereby.
6.    Each Party represents and agrees that this Settlement Agreement is binding
upon itself and, as applicable, its parents, subsidiaries and affiliates and
each of their respective successors and assigns.
7.    The Parties understand and agree that this Settlement Agreement may not be
modified except in a writing signed by all Parties.
8.    Counsel for the respective Parties have reviewed and revised this
Settlement Agreement. The rule of construction that ambiguities in an agreement
can be construed against the party responsible for drafting the agreement or
otherwise causing an ambiguity shall not be applied to this Settlement
Agreement. Each Party waives California Civil Code Section 1654 and any other
statutory or common law principle of similar effect.
9.    This Settlement Agreement neither constitutes nor should be construed as
an admission by any Party of any matters alleged by any other Party in the
Litigation or in any correspondence or other communications between the Parties
or their respective counsel, or of any other liability or wrongdoing whatsoever,
all of which is expressly denied.
10.    It is agreed by the Parties that the terms of the settlement herein shall
remain confidential and shall not be communicated by the Parties or by

6

--------------------------------------------------------------------------------



any of their respective agents, servants, employees, attorneys or other
representatives to any other person, firm or entity, except as provided herein.
No reference to the Litigation however described, or the settlement entered into
by the Parties, shall be reported, mentioned or described in any fashion to the
media or any publication, nor shall it be mentioned or described in any fashion
on the internet, except as provided herein. Notwithstanding the foregoing, the
Parties may disclose such information as the existence of the Litigation and the
claims asserted therein, and may disclose the terms, condition, negotiation, or
implementation of this Settlement Agreement only as follows:
a.     As required by order of court, or as required by law, or as required to
be disclosed to any governmental agency or included in public filings such as
those with the Securities and Exchange Commission; or
b.     To the Parties’ auditors, tax preparers, attorneys or accountants for tax
filing purposes or required public reports such as those with the Securities and
Exchange Commission; or
c.     As necessary in any action or proceeding brought to enforce the terms of
this Settlement Agreement; or
d.     By mutual written agreement of the Parties.

7

--------------------------------------------------------------------------------



In addition, each of the Parties hereto agrees to not publicly disparage any
other Party hereto.
11.    The Parties acknowledge and agree that: (a) no other consideration other
than as provided for by this Settlement Agreement has been, is being or will be
paid or furnished; (b) no representations or warranties have been or are being
made by any Party to any other Party unless expressly set forth in this
Settlement Agreement; and (c) this Settlement Agreement sets forth the entire
agreement between the Parties hereto with respect to settlement of the
Litigation, and fully supersedes any and all prior and contemporaneous
agreements or understandings, whether oral or written, pertaining to the subject
matter hereof; and (d) in connection with settlement of the Litigation, each
Party affirms that it has not relied upon anything said or done by the other
Party outside of the content of this Settlement Agreement.
12.    The provisions of this Settlement Agreement are severable, and if any
part of it is found to be unenforceable, the other parts shall remain fully
valid and enforceable to the extent consistent with the intent of this
Settlement Agreement as a whole.
13.    Each Party acknowledges and agrees that it has freely and voluntarily
entered into and executed this Settlement Agreement, that it has been
represented by legal counsel of its own choosing throughout all

8

--------------------------------------------------------------------------------



negotiations that preceded the execution of this Settlement Agreement, and that
it has executed this Settlement Agreement with advice of such legal counsel.
14.    This document may be executed in duplicate originals. Delivery to the
other Party of a facsimile or PDF copy of the executed Settlement Agreement
shall have the same force and effect as execution of an original.
GO TO NEXT PAGE

9

--------------------------------------------------------------------------------



15.    Each Party agrees to execute any additional documents, agreements or
notices reasonably necessary to effectuate the terms of this Settlement
Agreement.


Executed at
Las Vegas, NV
this
24th
day of
July
2015,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
/s/ Douglas Osrow
 
 
 
 
Douglas Osrow
 
 
 
 
 
(print name)
 
 
 
 
 
CFO
 
 
 
 
 
(title)
 
 
 
 
 
 
For Remark Media, Inc.



Executed at
NY, NY
this
28th
day of
July
2015,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
/s/ Robert S. Potter
 
 
 
 
Robert S. Potter
 
 
 
 
 
(print name)
 
 
 
 
 
CEO
 
 
 
 
 
(title)
 
 
 
 
 
 
For Bombo Sports & Entertainment, LLC



Executed at
NY, NY
this
28th
day of
July
2015,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
/s/ Robert S. Potter
 
 
 
 
Robert S. Potter




10